Title: To Thomas Jefferson from John Bondfield, 30 November 1787
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 30th Novr. 1787

I receivd in due course your favor of the 13 Instant, the Vin de frontignan for Monsr. le Comte de Moustier shall be carefully forwarded to New York by the first vessel after its arrival here.
The American Ships to this have not been subjected to report the contents of their Cargoes inwards nor to take out specified clearances of their outward Cargoes, that no registres have preserved any Notes of the Imports or Exports other than the Custom house Books for Duties received, which being confounded in the accompts of their general recetts becomes impracticable to draw an Estimate of the general state.
The Exports from this Port to the United States have been confined to two or three small Cargoes of Wines and Brandys objects of small value.
The Ships that arrive from the United States with Tobacco on freight bring Staves to fill up the broken stowage which with 6.8 or 10 hhds. Tobacco on board for the Owners account serve to defray the Ships charges in Port which may be averaged at from 2400₶ to 3000₶ ⅌ Ship. The entire Sums the proceeds of the Sales of the Cargoes deductions of charges and commissions are remitted to other nations to pay their Exports and advances, france is not in any considerable advance to America on private Account.
In solution to your proscription the amount of the Exports and Imports hold no proportion or as 2/100ths.
This inequality springs from different Sources principally the great debt contracted by America to England and Holland from the immoderate Import of 83 and 84, which involved America in Anticipation. Private Debts like National Ones must be paid off, the debtors are forced to give every Sixpence of their Savings to pay their engagements and are further obliged to take from their Creditors their necessaries who thereby become sole proprietors of the Crops. It requires great Capitals and long advances to succeed  in these pursuits. Also failures frequently happen but in that case the Debtors only change masters. The Nations are General Creditors. France dont carry her Views in the Commercial line to an equal extent. Time will bring about the revolution but not rapidly. If in twenty years the Manufactures of france improve in proportion to their Navigation they will command more commissions than they can Execute.
We have had a few Cargoes of Carolina produce which have arrived to a good Market. That province will be the first with which this Kingdom will form reciprocal Exchanges.
The Treaties subsisting betwixt france and the Ansiatic Cities and Portugal for oil Lumber &c. will confine them branches to the same regulations. The New England States can undersell the other nations her Competitors if the Navigation was conducted with equal Economy but tho’ our Eastern Men are in some cases saving, they forget that Virtu in france and launch out into Expenses that destroy their Voyages.
All we have to ask of france is protection and equal privaledges. Trade is of a Nature that will always work its own Channel. America as a Commercial Nation is a Non Substantif.
I have the honor to be with due Respect Sir Your most Obedient Humble servant,

John Bondfield

